Citation Nr: 1310553	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral foot disorder.

2.  Entitlement to service connection for a low back disorder and restless leg syndrome.

3.  Entitlement to service connection for chronic headaches, on a direct or secondary basis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2009 rating decision, by the Detroit, Michigan, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a bilateral foot disorder, service connection for a low back disorder and restless leg syndrome, and service connection for chronic headaches.  The Veteran perfected a timely appeal to that decision.  

As a final introductory matter, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of her Virtual VA file.  The Board is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to electronic records).  Nevertheless, the Board concludes that there is no additional evidence in the Virtual VA file that is material to the Veteran's appeal and, thus, no need to address the specific contents of that file at this time.

The issue of service connection for chronic headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether a currently diagnosed bilateral foot disorder is related to the Veteran's period of active service.  

2.  The competent evidence of record is in relative equipoise as to whether the Veteran's current back disorder, degenerative spondylosis, and restless leg syndrome is due to her bilateral foot disorder.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, she has a bilateral foot disorder that was incurred in his active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).  

2.  The Veteran's low back disorder, minimal degenerative spondylosis with restless leg syndrome, is proximately due to or the result of her bilateral foot disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2008 from the RO to the Veteran which was issued prior to the RO decision in February 2009.  That letter informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

As previously noted, the Veteran served on active duty from October 1968 to September 1972.  The STRs show that the Veteran was seen for evaluation of athlete's foot in February 1970.  In February 1971, the Veteran was treated for probable tinea of the feet.  Subsequently, she was seen in April 1972 with complaints of a rash on her feet; it was noted that history indicates that she had a fungus, The service treatment records (STRs) are completely silent with respect to any complaints or findings of was negative for any complaints of back pain.  On the occasion of the separation examination in June 1972, the Veteran reported a history of occasional cramping in both legs and feet, never treated and never incapacitating.  Clinical evaluation of the feet and spine was normal.  The record indicates that the Veteran had a period of active duty in the Air National Guard from June 1974 to March 1991.  

The Veteran filed a claim for service connection for a bilateral foot disorder, restless leg syndrome and lumbar spine disorder, both secondary to the bilateral foot disorder (VA Form 21-4138) in March 2008.  Submitted in support of the Veteran's claim were VA progress notes dated from December 2007 to August 2008.  During a clinical visit in December 2007, the Veteran complained of nail changes on both feet.  Following a physical examination, the examiner reported a diagnosis of toenail changes.  In April 2008, the Veteran was seen at a podiatry clinic with complaints of thick nails; the assessment was cavus foot, onychogryphosis.  A physician note dated in April 2008 contains a list of active problems, among which was restless leg.  The assessment was restless leg.  A podiatry consultation note dated in June 2008 reflects an assessment of cavus foot, callus.  A July 2008 treatment note indicated that the Veteran was seen for initial osteopathic manipulative therapy.  It was noted that she has cavus feet and started orthotics.  Podiatry evaluation revealed foot and hip pain that radiates to the base of the skull.  It was noted that the pain has been present since the Veteran was in the Air Force.  The examiner stated that the Veteran has cavus feet, which would cause misalignment of the pelvis which, in turn, would cause lumbar, thoracic and even cervical pain and headaches.  

The Veteran was afforded a VA examination in December 2008.  At that time, she stated that she began having foot problems while in basic training, but did not seek medical care for the foot problem while in the service.  The Veteran also reported that she started having restless leg syndrome after getting out of the service; she noted that it was worse for a while but has since improved with the use of oral medications.  She had noted symptoms in her hands as well but none now.  The Veteran indicated that she fractured her great toe at basic camp in the National Guard while on weekend guard duty; she recalled a box dropping on her foot.  The Veteran reported that she began having lumbar spine pain after getting out of the service but while still in the Air Guard; she experienced pain in the lower thoracic and lumbar spine pain.  An evaluation of the feet revealed minimum pes cavus on both feet.  X-ray study of the spine revealed minimal degenerative spondylosis.  The pertinent diagnosis was pes cavus.  

The Veteran stated that it was her opinion that the Veteran's bilateral foot condition was at least as likely as not caused by or a result of service connected activities and wear of military footwear.  The examiner noted that the Veteran was an aircraft mechanic while in the service, and she began having foot problems while in basic training.  She did not seek medical care for the foot problem while in the service.  It was noted that the Veteran has documented pes cavus, and she is noted to have back, hip and neck involvement secondary to the foot condition.  The examiner also opined that the Veteran's restless leg syndrome and lumbar spine conditions are at least as likely as not caused by or a result of bilateral foot condition.  The examiner noted that the Veteran began having restless leg syndrome after getting out of the service.  She noted that the conditions have improved with the use of medications and manipulation treatment.  

Received in April 2009 were private treatment reports dated from March 1973 to November 1974 reflecting treatment for foot problems.  In March 1973, the Veteran complained of itching of the right foot over the past year; the impression was tinea pedis.  Additional private treatment reports dated from March 1973 to June 1976 was received in June 2009.  

In January 2010, the RO referred the Veteran's claims folder to the examiner who conducted the December 2008 examination and requested a rationale for the opinion that the Veteran's foot condition caused the development of a back disorder.  The RO pointed out that STRs show that the only foot problem for which the Veteran was treated was foot fungus which resolved with treatment.  It was further noted that the first evidence of foot problems was in 2008, some 36 years after discharge from active duty.  The examiner noted that the STRs did not show any evidence of treatment for pes cavus while in the service but the note from the treating physician referred to foot pain since the air force.  The examiner stated that it was her opinion that the Veteran's bilateral pes cavus was less likely as not caused by her wear of military boots from October 1968 to September 1972.  She noted that there was no evidence of treatment for this condition while in the service or upon discharge from the service.  She also opined that the Veteran's back condition may be caused by pes cavus but is not considered service-connected without evidence to support this claim in the STRs or over the last 30+years.  Evidence from her provider indicates subjective information related to this condition but there was no documentation to support this in the STRs.  There was support by her provider from July 2008 to support back condition secondary to pes cavus.  

Received in April 2010 were VA progress notes, dated from September 2007 to April 2010, which show that the Veteran received clinical attention for several disabilities, including chronic low back pain, restless leg syndrome and onychocryptosis.  

Received in September 2010 was a VA progress note indicating that the Veteran was seen by a VA podiatrist in August 2010 for nail care.  Following an evaluation of the feet, the examiner reported an assessment of onychogryphosis, equinus, and flat foot.  The podiatrist noted that the hallux nails were debrided.  The Veteran stated that she was given shoes too short and small for his feet when he was in the military and asked if it could have contributed to his pelvis, back and neck problems.  The podiatrist explained that having a flat foot causes an excessive internal rotation of the leg which in turn causes a hyperextension of the hip joint, a pelvis tilt and misaligns the vertebrae in the back.  He stated, that combined with shoes that don't fit more than likely was a contributing factor in all the above mentioned complaints.  

III.  Analysis--Service Connection.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

A.  Bilateral foot disorder.

The Veteran claims that her current foot disorder is related to service and has been ongoing since service.  For the following reasons, the Board finds the evidence is at least in equipoise and resolves doubt in the Veteran's favor.  

In reaching this conclusion, the Board notes that the medical evidence of record clearly reflects a current bilateral foot disorder, diagnosed as pes cavus.  In addition, the STRs document in-service treatment for a fungal infection of the feet and a diagnosis of tinea pedis.  Moreover, the Veteran has provided competent lay statements indicating that she experienced foot pain as a result of the boots issued in service, that she continued to experience problems with her feet after service, and she currently experiences foot pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds that the Veteran's lay statements regarding continuing symptoms are credible.  Thus, these elements of the service connection claim have been satisfied.  The question for consideration is whether her bilateral foot disorder is related to military service.  There are conflicting medical opinions on this point.  

On the one hand, following a VA examination in December 2008, the VA examiner stated that the Veteran's bilateral foot condition was at least as likely as not caused by or a result of service connected activities and wear of military footwear.  The examiner noted that the Veteran was an aircraft mechanic while in the service, and she began having foot problems while in basic training.  However, in January 2010, the same VA examiner noted that the STRs did not show any evidence of treatment for pes cavus while in the service but the note from the treating physician referred to foot pain since the air force.  The examiner stated that it was her opinion that the Veteran's bilateral pes cavus was less likely as not caused by her wear of military boots from October 1968 to September 1972.  She noted that there was no evidence of treatment for this condition while in the service or upon discharge from the service.  

On the other hand, in a podiatry note dated in August 2010, a VA podiatrist noted that the hallux nails were debrided.  The podiatrist explained that having a flat foot causes an excessive internal rotation of the leg which in turn causes a hyperextension of the hip joint, a pelvis tilt and misaligns the vertebrae in the back.  He stated, that combined with shoes that don't fit more than likely was a contributing factor in all the above mentioned complaints.  

In this instance, the Board finds that the staff podiatrist's conclusions, which favor the Veteran's claim, are more probative than the countervailing supposition offered by the VA nurse practitioner.  In this regard, the Board considers it significant that the podiatrist a licensed clinician who specialized in foot disorders, whereas the nurse practitioner does not appear to have had a comparable level of training.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Moreover, the podiatrist provided a clear rationale in support of his opinion, whereas the nurse practitioner declined to do so.  Accordingly, the Board considers the opinion of the VA podiatrist to be the more probative in this appeal.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In light of the foregoing, the Board finds that the overall weight of the medical opinion evidence indicates that the Veteran's in-service foot problems contributed to her currently diagnosed pes cavus and related symptoms.  As the preponderance of the evidence supports the Veteran's claim for service connection for a foot disorder, that claim is hereby granted.  See 38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 (2012).  

B.  Low back and restless leg syndrome.

The Veteran contends that she has a low back disorder and restless leg syndrome that is secondary to her bilateral foot disorder.  The Board initially notes that the competent medical evidence of record does show that the Veteran has a bilateral foot disorder.  As noted above, the record shows no report of or treatment for a low back disorder during service, and in fact, the Veteran has not alleged that she has a back or leg disorder traceable to her period of military service.  Rather, she has attributed her back and leg problems to her bilateral foot disorder that is service connected.  

The record contains conflicting opinions regarding whether the Veteran's current back disorder and restless leg syndrome are proximately due to or caused by her bilateral foot disorder.  As noted above, in December 2008, a VA nurse practitioner noted that the Veteran has documented pes cavus, and she is noted to have back, hip and neck involvement secondary to the foot condition.  The examiner opined that the Veteran's restless leg syndrome and lumbar spine conditions are at least as likely as not caused by or a result of bilateral foot condition.  However, in January 2010, the VA nurse practitioner stated that the Veteran's back condition may be caused by pes cavus but is not considered service-connected without evidence to support this claim in the STRs or over the last 30+years.  Evidence from her provider indicates subjective information related to this condition but there was no documentation to support this in the STRs.  There was support by her provider from July 2008 to support back condition secondary to pes cavus.  

On the other hand, in an August 2010 statement, a VA podiatrist stated that having a flat foot causes an excessive internal rotation of the leg which in turn causes a hyperextension of the hip joint, a pelvis tilt and misaligns the vertebrae in the back.  He stated, that combined with shoes that don't fit more than likely was a contributing factor in all the above mentioned complaints.  

Clearly, the opinions offered by the VA examiners are conflicting.  Each provided an explanation for the opinion that was provided.  The Board finds, therefore, that the evidence is in equipoise.  Thus, with resolution of doubt in the Veteran's favor, the Board concludes service connection for a back disorder and restless leg syndrome as secondary to the Veteran's bilateral foot disorder is warranted.  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the Veteran is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the Veteran's degenerative spondylosis and restless leg syndrome are all complications and/or secondary to the Veteran's bilateral foot disorder.  Therefore, service connection can be granted on a secondary basis, and as such, secondary service connection is warranted in this case.  


ORDER

Service connection for a bilateral foot disorder is granted.  

Service connection for a low back disorder, minimal degenerative spondylosis, and restless leg syndrome, is granted.  


REMAND

Under VA's duty to assist, VA is obliged to perform a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (4) (2012).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

After examining the record, the Board concludes that further assistance to the veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

There are multiple notations of headaches in the STRS.  In October 1968, the Veteran was seen on sick call for complaints of headaches.  She was again seen in January 1969, at which time she was diagnosed with tension headaches.  When seen in July 1970, she reported a history of migraine headaches.  During the separation examination, in June 1972, she reported a history of frequent headaches since 1961 for which she was treated, with no complications; she reported fracturing her skull as a child.  At that time, clinical evaluation was normal.  Post service treatment reports reflect complaints of headaches.  

On the occasion of a VA examination in December 2008, the examiner noted that the Veteran sought medical care in the service for headaches.  The headaches occurred on the right side of the head at a frequency of approximately six times per year.  The examiner was asked to provide an opinion regarding whether the Veteran's claimed headaches are due to or aggravated by her bilateral foot disorder.  The examiner stated "I cannot resolve this without resorting to mere speculation as she did have headaches and claimed skull fracture prior to going into the military."  The examiner noted that the Veteran was treated for headaches while in the service and she has had headaches since then.  However, she also noted that the Veteran was treated for headaches while in the service and has had headaches since service.  

The Board notes that the December 2008 VA examiner's opinion is inherently speculative in nature and, thus, of minimal probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (noting that an inherently speculative finding is of limited probative value).  Moreover, the VA examiner's statements are inconsistent and unsupported by a rationale that would allow the Board to make an informed decision on the Veteran's claim.  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ('[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.').   further development for clarification under the duty to assist is needed.  38 C.F.R. § 3.159(c) (4).  

Furthermore, while suggesting that the Veteran's headaches preexisted service, the examiner did not address the lack of complaints or clinical findings of headache pathology on entry.  Nor did that examiner comment on the issue of in-service aggravation.  Those omissions are significant since in cases, such as this, where no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111, for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit adopted the General Counsel's position in the Wagner decision mentioned.  

Conversely, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b) (1).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity during service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In light of the internally inconsistent and inherently speculative nature of the December 2008 VA examiner's opinion, and its omission of crucial clinical findings regarding the presumptions of soundness and aggravation, a new VA opinion is needed.  38 C.F.R. §§ 3.312(c)(3); 3.159(c)(4) (2012); see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that VA must provide an examination that is adequate for rating purposes). (noting that if VA provides the appellant with an examination, the examination must be adequate).

Finally, VA medical records also appear to be outstanding.  The record reflects that, as of April 28, 2010, the Veteran was receiving VA treatment for multiple conditions, including chronic head and body pain.  However, no VA medical records since that date have yet been associated with the paper claims file or Virtual VA efolder.  Accordingly, such records should be obtained on remand.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the VA Medical Center in Battle Creek, Michigan, for the period from April 29, 2010, to the present.  

2.  After the above development is completed, schedule the Veteran for a VA examination to address the etiology of any current headache disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner is asked to provide opinions as to the following: :

a.  Did any current headache disorder, clearly and unmistakably exist prior to the Veteran's entrance into active service?

b.  With respect to any current headache disorder that clearly and unmistakably existed prior to service, does the evidence clearly and unmistakably show that such disability was not aggravated in service or that any increase in disability was due to the natural progression of the disease?  

c.  With respect to any headache disorder that did not clearly and unmistakably exist prior to service, is it at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service? 

d.  With respect to any headache disorder that did not clearly and unmistakably exist prior to service, is it at least as likely as not (50 percent probability or greater) that such disability is causally related to the Veteran's bilateral foot disorder?

e.  Is it (50 percent probability or greater) that any current headache disorder was permanently worsened by the Veteran's bilateral foot disorder?  If so, to the extent possible, provide an opinion as to the approximate baseline level of severity of the headaches before the onset of aggravation.  

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of any headache disability (i.e., a baseline) before the onset of the aggravation.  A complete rationale should be provided for any opinion expressed. 

The rationale for all opinions, with citation to relevant medical findings, must be provided.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate the Veteran's headache claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and her representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until she receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


